Citation Nr: 0125028	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978, with subsequent service in the Missouri Army 
National Guard. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the benefits sought on appeal.

The issue of entitlement to service connection for right ear 
hearing loss will be addressed in the remand following this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran's current left ear hearing loss is related 
to his active service.


CONCLUSION OF LAW

Service connection for the veteran's left ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains that during basic training he incurred left ear 
hearing loss due to acoustic trauma.  The Board observes that 
the veteran is currently service-connected for bilateral 
tympanic membrane perforations.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this particular case, the Board notes that in light of its 
favorable decision on this issue, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran's service medical records indicate that at 
entrance in June 1978, pure tone threshold levels in his left 
ear for the frequencies 500 Hertz, 1,000 Hertz, 2,000 Hertz, 
3,000 Hertz, and 4,000 Hertz were 30, 25, 20, --, and 30.  On 
examination in November 1978, pure tone threshold levels in 
the veteran's left ear for the frequencies 500 Hertz, 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz were 50, 45, 
50, 55, and 60.  A few days after this examination, the 
veteran sought treatment for decreased hearing in the left 
ear and right ear pain.  The assessment was bilateral otitis 
media.  

In a December 1979 statement, a private physician stated that 
he had been the veteran's personal physician for the past 15 
years, and that he performed an E.E.N.T. examination during 
August 1978 as part of treatment for acute sinusitis.  At 
that time, he found that the veteran's ear drums were intact 
(appearance normal on otoscopic examination). 

A July 1986 statement from the private physician provides 
that he had been the veteran's personal physician during his 
entire life.  He said that he had never known the  veteran to 
have any serious ear trouble of any kind prior to his 
entering the National Guard in June 1978.  He noted that the 
veteran started complaining of ear trouble shortly after 
entering service, while in basic training.  

A March 1999 VA examination found that the pure tone 
threshold levels in the veteran's left ear for the 
frequencies 500 Hertz, 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, 
and 4,000 Hertz were 45, 50, 50, 40 and 70, for a pure tone 
average of 57.5.  Speech recognition for the left ear was 92 
percent.  The examiner concluded that the veteran had a mild-
to-severe conductive hearing loss of the left ear.  

In November 1999, the same VA examiner stated that the 
veteran's hearing status in the left ear was essentially 
unchanged compared with that observed in November 1978.  The 
examiner stated that the most recent hearing evaluation was 
done in September 1999.  The examiner concluded that due to 
the veteran's underlying otologic disorders, and persistent 
findings of bilateral conductive hearing loss, to a greater 
extent in the left ear, it was difficult to state if the 
observed hearing loss at least in the left ear represented a 
permanent aggravation during the period of time that the 
veteran was on active duty.  It appeared that the nature of 
the veteran's hearing loss in both ears was conductive due to 
the veteran's underlying disorders of the middle ears.  
Therefore, it could be stated that the observed hearing loss 
might not necessarily be related to exposure to the noise 
that the veteran may have had during his military service.  
The examiner said that contribution of other variables that 
might have resulted in aggregation (sic) of the veteran's 
underlying otologic disorders was not clear.  

During a July 2001 hearing before the undersigned Board 
member, sitting at the RO, the veteran's representative 
testified that the veteran had been service-connected for 
ruptured eardrums.  He alleged that the veteran's bilateral 
hearing loss was related to that injury.  Transcript (T.) at 
p. 3.  The veteran testified that his hearing was fine before 
he went on active duty.  He said that his eardrums began 
bleeding after he had been on the range and the grenade 
field.  He reported to his sergeant that his ears were 
ringing and hurting and he was taken to the hospital.  He 
said that currently his left ear drained all the time.  He 
currently received treatment for it at John Cochran.  T. at 
p. 4.  He said that to the best of his knowledge, VA had 
copies of all audiograms performed on him.  

Legal Analysis

The Board notes that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence in the record is not 
against the veteran's claim for direct service connection for 
left ear hearing loss.  Stated another way, the evidence for 
and against the veteran's claim for direct service connection 
for left ear hearing loss is at least in equipoise.  As a 
result, giving the veteran the benefit of the doubt, service 
connection must be granted.  38 C.F.R. § 3.102 (2001).

In so finding, the Board points out that the veteran's 
service medical records indicate that his left ear hearing 
acuity underwent a clear and noticeable decrease during his 
service.  Post-service examinations show that this left ear 
hearing loss is chronic, and that it satisfies the VA 
criteria for hearing loss.  38 C.F.R. § 3.385 (2001).  The 
Board recognizes the November 1999 VA medical opinion that 
the veteran's bilateral hearing loss appeared conductive, due 
to his underlying disorders of the middle ears, and therefore 
it might not necessarily be related to inservice noise 
exposure.  However, to the extent that this opinion is 
evidence against service connection, the Board finds that it 
is less probative than the veteran's service medical records, 
which document a decrease in left ear hearing acuity during 
service.  Furthermore, the opinion is couched in very 
qualified terms as to whether the physcian could state with 
confidence that the left ear hearing loss was not due to 
service.  Accordingly, the Board does not find this opinion 
is sufficient to balance or overcome the audiograms in 
service that demonstrate increased disability. 


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

The veteran contends that he also incurred right ear hearing 
loss due to acoustic trauma during basic training.  His 
service medical records show that in November 1978, he sought 
treatment for decreased hearing in the left ear and right ear 
pain.  The assessment was bilateral otitis media.  The 
veteran's service medical records do not show a decrease in 
right ear hearing acuity.  A September 1999 VA audiologic 
examination shows that the veteran currently has right ear 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  An opinion 
has not been obtained as to the likelihood that this current 
right ear hearing loss is due to his service-connected right 
ear perforations of the tympanic membrane, the right ear pain 
noted in his service medical records, or his reported 
inservice acoustic trauma.  The Board finds that the November 
1999 VA medical opinion does not directly address these 
questions, in terms of the veteran's right ear.  

The Board concludes that such an opinion is necessary for the 
proper adjudication of this claim.  First, where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  Moreover, in Hensley v. Brown, 5 Vet. App. 155 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) indicated that section 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service; the requirements 
of § 1110 would be satisfied." Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  Among other 
things, this law eliminates the concept of a well grounded 
claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should schedule the veteran 
for a VA examination by an appropirately 
qualified medical provider to determine 
the nature and extent of any right ear 
hearing loss.  All indicated tests, 
including an audiological evaluation, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
provider in conjunction with the 
examination. 

After the examination and a review of the 
record, the medical provider should state 
an opinion as to the degree of medical 
probability that any current right ear 
hearing loss is related to the veteran's 
service-connected right ear perforation 
of the tympanic membrane, the right ear 
pain noted in his service medical 
records, or reported inservice acoustic 
trauma.  A complete rational for any 
opinions expressed must be provided.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
right ear hearing loss, in light of 
Hensley, 5 Vet. App. at 155.  If the 
issue remains denied, the veteran and his 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 


